Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 14 July 2021.
Claims 1, 4-5 and 21-28 are pending. Claims 2-3 and 6-20 have been canceled. Claims 1, 4, and 23 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 8, the recitation to “the first precursor” should be more appropriately “the first semiconductor precursor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihua et al. US 2014/0124794 A1 (Weihua) in view of Quirk et al. (Semiconductor Manufacturing Technology, Prentice Hall, 2001, page 290) and Hieda et al. US 2016/0300753 A1 (Hieda).


forming a substrate (including 201,202, 203,205,215 as shown in see FIG. 2M), the substrate having a bottom surface (bottom surface in FIG. 2M) and a component surface (including top surface of 205,215) opposite from the bottom surface, by a process including:
forming a first semiconductor structure 205 for a first component by a first epitaxial growth process 233 (¶ 46, FIG. 2D) in the substrate of the microelectronic device, the first semiconductor structure 205 having a first conductivity type (p-well, ¶ 47), the first semiconductor structure 205 extending from the component surface (top surface) to the bottom surface; 
forming a second semiconductor structure 215 for a second component by a second epitaxial growth process 243 (¶ 59, FIG. 2J) in the substrate, the second semiconductor structure 215 having a second conductivity type (n-well, ¶ 60) opposite from the first conductivity type (p-type), the second semiconductor structure 215 extending from the component surface (top surface) to the bottom surface. 

Weihua discloses the semiconductor structures 205,215 are formed by epitaxial growth processes that produce n-well and p-well regions (¶ 46,59) in silicon material (¶ 35,38). Weihua further discloses the dopants may be incorporated in situ into the semiconductor material layer 205,215 during the epitaxial growth processes 233,243 (¶ 47,60). 
Weihua does not specify the epitaxial growth processes 233,243 with in situ doping during the growth processes are each a dispensing process using a semiconductor precursor having a conductivity type. However, it is known in the art that in situ doping refers to a process in which the dopant gas is mixed in with precursors during growth process. Quirk (see attached) describes a silicon epitaxial growth process wherein the precursor containing a mixture of silicon containing gas source (e.g. SiCl4, SiH4-, SiH-2Cl2) and dopant gas (e.g. AsH-3 for n-type or B2H3 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Weihua’s p- and n-doped epitaxial silicon structures 205,215 by dispensing processes (e.g. vapor deposition processes) using semiconductor precursors that contain dopant gases having the respective conductivity type as taught by Quirk to form a high crystal quality epitaxial film. 
No specific dispensing process has been claimed that would distinguish over vapor deposition process using gas precursors as taught by Quirk.

Weihua does not explicitly disclose providing a workpiece and forming the substrate on the workpiece, with the bottom surface of the substrate contacting the workpiece, removing the substrate from the workpiece and exposing the bottom surface.
 However, Hieda discloses a process of forming a silicon wafer using a vapor deposition apparatus (FIG. 1) wherein a wafer W is placed onto a susceptor 4 for growing epitaxial film, wherein the bottom surface of the wafer W contacts the susceptor 4 (¶ 55), and the wafer W is subsequently removed from the susceptor 4 after epitaxial growth (¶ 68,73), thus exposing the bottom surface. Hieda discloses a susceptor 4 for providing support for the wafer during epitaxial growth and prevent movement of the wafer (¶ 50). A susceptor is also show in Quirk, FIG. 11.29.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Weihua’s substrate on a susceptor (i.e. workpiece) by attaching the bottom surface of substrate to the susceptor, such that the substrate is supported during processing, and movement of the substrate can be prevented using a susceptor as taught by Hieda. 
. 


Claims 1, 4-5 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. KR 100382538 B1 (Chun) in view of Hieda et al. US 2016/0300753 A1 (Hieda).

    PNG
    media_image1.png
    322
    724
    media_image1.png
    Greyscale

In re claim 1, Chun discloses (e.g. FIGs. 2a-2l) a method of forming a microelectronic device, comprising:
forming a substrate (as shown in see FIG. 2j minus the photosensitive film PR2), the substrate having a bottom surface (bottom surface in FIG. 2j) and a component surface (top surface in FIG. 2j) opposite from the bottom surface, by a process including:
forming a first semiconductor structure (e.g. structure on left side in FIG. 2k, see annotation above) for a first component by a first epitaxial process in the substrate of the microelectronic device, the first semiconductor structure having a first conductivity type (first conductivity type well 17), the first semiconductor structure (left side semiconductor structure) extending from the component surface (top surface) to the bottom surface; 

No particular first and second semiconductor structures have been claimed that would structurally distinguish over the respective left and right side of the semiconductor structure taught by Chun as annotated in FIG. 2k above. 

With regard to the limitation “forming a first/second semiconductor structure … by a first/second dispensing process using a first/second semiconductor precursor… and the first/second semiconductor precursor having a first/second conductivity type”, a semiconductor precursor, as broadly understood, can include precursor material that contributes to the formation of the semiconductor structure. The precursor need not be in semiconductor form, as long as the final form of the structure is a semiconductor. Such interpretation is consistent with Applicant’s disclosure describing semiconductor precursor to include neopentasilane, isotetrasilane, or cyclohexasilane (¶ 38). None of these precursors are semiconductor by themselves, but contributes to the formation of the silicon layer that is a semiconductor. 
As such, in one interpretation, Chun teaches forming the first/second semiconductor structure by a first/second dispensing process (dispensing of impurity ions as shown in FIG. 2j and 2k) using a first/second semiconductor precursor (the precursor includes both impurity ions and the silicon epitaxial layer 14 that is used to receive the dispensed impurity ions, which together results in the formation of the doped wells 17,18), and the first/second semiconductor precursor (including both impurity ions and the silicon epitaxial layer 14) having the first/second conductivity type (having impurity ions that correspond to the respectively doped wells). 
semiconductor precursor (material gas) as taught by Hieda to form a high quality epitaxial film. As such, the dispensing process is taught by the combination of the supply of gas precursor for epitaxial growth and the supply of impurity ions, which together form the semiconductor structure including the doped wells 17,18. Therefore, the precursor is considered to be a semiconductor precursor.

Chun does not explicitly disclose providing a workpiece and forming the substrate on the workpiece, with the bottom surface of the substrate contacting the workpiece, removing the substrate from the workpiece and exposing the bottom surface.
 However, Hieda discloses a process of forming a silicon wafer using a vapor deposition apparatus (FIG. 1) wherein a wafer W is placed onto a susceptor 4 for growing epitaxial film, wherein the bottom surface of the wafer W contacts the susceptor 4 (¶ 55), and the wafer W is subsequently removed from the susceptor 4 after epitaxial growth (¶ 68,73), thus exposing the bottom surface. Hieda discloses a susceptor 4 for providing support for the wafer during epitaxial growth and prevent movement of the wafer (¶ 50). 

No specific “workpiece” has been disclosed that would distinguish over Hieda’s susceptor used to support wafer during wafer processing. 


In re claim 4, Chun discloses (e.g. FIGs. 2a-2l) a method of forming a microelectronic device, comprising:
providing a workpiece 10;
forming a substrate 16-18 (FIG. 2k), the substrate 16-18 having a bottom surface contacting the workpiece 10 and a component surface (top surface in FIG. 2j) opposite from the bottom surface, the component surface being planar (see top surface shown in FIG. 2h), by a process including:
forming a semiconductor material 17,18 having a conductivity type (doped wells 17,18) by an epitaxial process in the substrate; and
forming a dielectric material 16 by a second dispensing process (CVD oxide 16) using a dielectric precursor (oxide precursor required for CVD) in the substrate; 
in which:
the dielectric material 16 contacts the semiconductor material 17,18; and
the semiconductor material 17,18 extends from the bottom surface to the component surface (top surface).
No specific “workpiece” has been disclosed that would distinguish over the growth substrate 10 taught by Chun. 
semiconductor precursor, as broadly understood, can include precursor material that contributes to the formation of the semiconductor structure. The precursor need not be in semiconductor form, as long as the final form of the structure is a semiconductor. Such interpretation is consistent with Applicant’s disclosure describing semiconductor precursor to include neopentasilane, isotetrasilane, or cyclohexasilane (¶ 38). None of these precursors are semiconductor by themselves, but contributes to the formation of the silicon layer that is a semiconductor. 
As such, in one interpretation, Chun teaches forming the semiconductor material 17,18 by a dispensing process (dispensing of impurity ions as shown in FIG. 2j and 2k) using a semiconductor precursor (the precursor includes both impurity ions and the silicon epitaxial layer 14 that is used to receive the dispensed impurity ions, which together results in the formation of the doped wells 17,18), and the semiconductor precursor (including both impurity ions and the silicon epitaxial layer 14) having the conductivity type (having impurity ions that correspond to the respectively doped wells). 
In an alternative interpretation, the dispensing process is taught in part by Chun’s epitaxial growth process that is known to use precursor material to epitaxial grow the epitaxial silicon layer 14, and further include dispensing of impurity ions as shown in FIG. 2j and 2k. The semiconductor precursor (i.e. precursor that forms the semiconductor material 17,18) has the conductivity type (i.e. having impurity ions that correspond to the respectively doped wells). In such interpretation, Chun does not explicitly describe the epitaxial process is a dispensing process using a semiconductor precursor. However, Hieda discloses a process of forming epitaxial silicon using a vapor deposition apparatus (e.g. FIG. 1) by growing a silicon epitaxial film on a wafer by a vapor deposition method using gas precursor (¶ 2, 48). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the semiconductor precursor (material gas) as taught by Hieda to form a high quality epitaxial film. As such, the dispensing process is taught by the combination of the supply of gas precursor for epitaxial growth and the supply of impurity ions, which together form the semiconductor material including the doped wells 17,18. Therefore, the precursor is considered to be a semiconductor precursor.


 In re claim 5, Chun discloses (e.g. FIG.2h) the dielectric material 16 is in an isolation structure of the substrate. 

In re claim 21, Chun discloses (FIG. 2h) the dielectric material 16 extends to the component surface (top surface).

In re claim 22, Chun does not explicitly disclose providing a workpiece and forming the substrate on the workpiece, with the bottom surface of the substrate contacting the workpiece, and removing the substrate from the workpiece and exposing the bottom surface.
 However, Hieda discloses a process of forming a silicon wafer using a vapor deposition apparatus (FIG. 1) wherein a wafer W is placed onto a susceptor 4 for growing epitaxial film, wherein the bottom surface of the wafer W contacts the susceptor 4 (¶ 55), and the wafer W is subsequently removed from the susceptor 4 after epitaxial growth (¶ 68,73), thus exposing the bottom surface. Hieda discloses a susceptor 4 for providing support for the wafer during epitaxial growth and prevent movement of the wafer (¶ 50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide form Chun’s substrate on a susceptor (i.e. workpiece) by attaching the bottom surface of substrate to the susceptor, such that the 
No specific “workpiece” has been disclosed that would distinguish over Hieda’s susceptor used to support wafer during wafer processing. 


In re claim 23, Chun discloses (e.g. FIGs. 2a-2l) a method of forming a microelectronic device, comprising:
providing a workpiece 10;
forming a substrate 16-18 (FIG. 2k), the substrate 16-18 having a bottom surface contacting the workpiece 10 and a component surface (top surface in FIG. 2j) opposite from the bottom surface, the component surface being planar (see top surface shown in FIG. 2h), by a process including:
forming a first semiconductor structure 17 for a first component by a first epitaxial process, the first semiconductor structure 17 having a first conductivity type (first conductivity type well 17), the first semiconductor structure 17 extending to the component surface (top surface); 
forming a second semiconductor structure 18 for a second component by a second epitaxial process, the second semiconductor structure 18 having a second conductivity type (second conductivity type well 18), opposite from the first conductivity type (forming respective p-well and n-well), the second semiconductor structure 18 extending to the component surface (top surface); and

No specific “workpiece” has been disclosed that would distinguish over the growth substrate 10 taught by Chun. 
With regard to the limitation “forming a first/second semiconductor structure … by a first/second dispensing process using a first/second semiconductor precursor… and the first/second semiconductor precursor having a first/second conductivity type”, a semiconductor precursor, as broadly understood, can include precursor material that contributes to the formation of the semiconductor structure. The precursor need not be in semiconductor form, as long as the final form of the structure is a semiconductor. Such interpretation is consistent with Applicant’s disclosure describing semiconductor precursor to include neopentasilane, isotetrasilane, or cyclohexasilane (¶ 38). None of these precursors are semiconductor by themselves, but contributes to the formation of the silicon layer that is a semiconductor. 
As such, in one interpretation, Chun teaches forming the first/second semiconductor structure 17,18 by a first/second dispensing process (dispensing of impurity ions as shown in FIG. 2j and 2k) using a first/second semiconductor precursor (the precursor includes both impurity ions and the silicon epitaxial layer 14 that is used to receive the disposed impurity ions, which together results in the formation of the doped wells 17,18), and the first/second semiconductor precursor (including both impurity ions and the silicon epitaxial layer 14) having the first/second conductivity type (having impurity ions that correspond to the respectively doped wells). 
In an alternative interpretation, the first/second dispensing process is taught in part by Chun’s epitaxial growth process that is known to use precursor material to epitaxial grow the epitaxial silicon layer 14, and further include dispensing of impurity ions as shown in FIG. 2j and semiconductor precursor (material gas) as taught by Hieda to form a high quality epitaxial film. As such, the dispensing process is taught by the combination of the supply of gas precursor for epitaxial growth and the supply of impurity ions, which together form the semiconductor structure including the doped wells 17,18. Therefore, the precursor is considered to be a semiconductor precursor.


In re claim 24, Chun discloses (FIG. 2h) the dielectric material 16 extends to the component surface (top surface).

In re claim 25, Chun discloses (e.g. FIG. 2k) the first semiconductor structure 17 extends to the bottom surface (bottom of 17), and the second semiconductor structure 18 extends to the bottom surface (bottom of 18).

In re claim 26, Chun discloses (e.g. FIG. 2k) the dielectric material 16 extends to the bottom surface (bottom of 16)



In re claim 28, Chun does not explicitly disclose providing a workpiece and forming the substrate on the workpiece, with the bottom surface of the substrate contacting the workpiece, and removing the substrate from the workpiece, exposing the bottom surface.
 However, Hieda discloses a process of forming a silicon wafer using a vapor deposition apparatus (FIG. 1) wherein a wafer W is placed onto a susceptor 4 for growing epitaxial film, wherein the bottom surface of the wafer W contacts the susceptor 4 (¶ 55), and the wafer W is subsequently removed from the susceptor 4 after epitaxial growth (¶ 68,73), thus exposing the bottom surface. Hieda discloses a susceptor 4 for providing support for the wafer during epitaxial growth and prevent movement of the wafer (¶ 50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide form Chun’s substrate on a susceptor (i.e. workpiece) by attaching the bottom surface of substrate to the susceptor, such that the substrate is supported during processing, and movement of the substrate can be prevented using a susceptor as taught by Hieda. In this case, elements 10 and 14 are both considered part of the “substrate” with a bottom surface that contacts the workpiece (susceptor).  As such, it would obvious to remove the susceptor (workpiece) after completion of the process that subsequently exposes the bottom surface of the substrate. 
No specific “workpiece” has been disclosed that would distinguish over Hieda’s susceptor used to support wafer during wafer processing. 


Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 23 rejected over the combination of Chun and Hieda, Applicant argues the combination does not teach the first semiconductor structure and the first precursor each having a first conductivity type, and the second semiconductor structure and the second precursor each having a second conductivity type opposite from the first conductivity type (Remark, page 5). 
This is not persuasive because Chun teaches the first semiconductor structure and the second semiconductor structure included opposite doped wells 17,18. Therefore, Chun teaches the first semiconductor structure having the first conductivity type and the second semiconductor structure having the second conductivity type opposite from the first conductivity type.
 With regard to the first/second precursor having the first/second conductivity type, the precursor as claimed include material that contributes to the formation of the semiconductor structure including the doped wells 17,18. As broadly understood, if the precursor has a role in the formation of the final semiconductor structure, the precursor can be considered a semiconductor precursor as it contributes to form the semiconductor in the end. As such, the impurity ions taught by Chun that is supplied to doped the epitaxial layer 14 to form the doped wells 17,18 (see FIGs. 2j and 2k), can be considered to be part of the precursor that is sued to form the semiconductor 17,18, and thus considered part of the semiconductor precursor. Therefore, Chun teaches the precursor also having the respective conductivity types as it includes the impurity ions that form the first and second conductivity type wells.

Regarding claim 4 rejected over the combination of Chun and Hieda, Applicant argues the combination does not teach forming a semiconductor material having a conductivity type by 
This is not persuasive because Chun teaches forming doped wells 17,18 having respective conductivity types. 
In one interpretation, the doped wells 17,18 are formed by an ion implantation as shown in FIGs. 2j and 2k. Thus the supply of impurity ions teaches the first dispensing process. The first dispensing process (i.e. dispensing of impurity ions) uses both the impurity ions as the silicon epitaxial layer 14 as the base for receiving the impurity ions. Therefore, both the impurity ions and the silicon epitaxial layer 14 are considered parts of the semiconductor precursor that forms the semiconductor material 17,18. Thus, the semiconductor precursor which includes the impurity ions would have the conductivity type that correspond to the doped wells 17,18 (i.e. semiconductor material).
In an alternative interpretation, the epitaxial process using vapor deposition, which is a dispensing process that uses gas precursor as taught by Hieda, together with the supply of impurity ions teaches the claimed “dispensing process”. As such, the dispensing process uses a semiconductor precursor including the gas precursor during epitaxial growth and also including the impurity ions during ion implantation. Therefore, the semiconductor precursor has the conductivity type of the semiconductor material 17,18 as it includes the impurity ions used to form the doped wells 17,18.
Furthermore, Chun discloses the dielectric material 16 is a CVD oxide. A CVD process necessarily include dispensing precursors. As the CVD process forms an isolation oxide, the precursor used in forming the CVD oxide is considered a dielectric precursor. Therefore, Chun’s CVD oxide 16 teaches forming the dielectric material 16 by a second dispensing process using a dielectric precursor as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/YU CHEN/Primary Examiner, Art Unit 2815